January 4, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Advantage Funds, Inc.-Dreyfus International Value Fund-Dreyfus Opportunistic Midcap Value-Dreyfus Opportunistic Small Cap Fund -Dreyfus Opportunistic U.S. Stock Fund-Dreyfus Strategic Value Fund-Dreyfus Structured Midcap Fund-Dreyfus Technology Growth Fund1933 Act File No.: 33-510611940 Act File No.: 811-7123CIK No.: 0000914775Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and the Universal Statement of Additional Information for the above-referenced funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 124 to the Registration Statement, electronically filed with the Securities and Exchange Commission on December 31, 2015, except as reflected in the Supplement to the Prospectus of each Fund, which was filed pursuant to 497(e) on December 31, 2015.Please address any comments or questions to my attention at 212-922-7192.Sincerely,/s/ Talia DelgadoTalia DelgadoSenior Paralegal
